DETAILED ACTION
This action is in response to the communication filed on 02/26/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 02/26/2021, the claims 1, 3-6, 8-9, 11-17 and 19-24 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
In view of the applicant amendment filed on 02/26/2021 all rejections have been withdrawn. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1, 9 and 17. Therefore, combination of claimed elements recited in independent claims 1, 9 and 17 are allowed. Dependent claims 3-6 and 8 depends directly or indirectly on claim 1, therefore they are allowed. Dependent claims 11-16 depends directly or indirectly on claim 9, therefore they are allowed. Dependent claims 19-24 depends directly or indirectly on claim 17, therefore they are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZAM M CHEEMA whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166